Case 1:20-cv-01121-RBJ Document 30 Filed 06/16/20 USDC Colorado Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO


 TIMOTHY DIPIRRO, individually and on             Case No. 1:20-cv-01468
 behalf of all others similarly situated,         (Consolidated and Filed in the Lead
                                                  Case No. 1:20-cv-01121-RBJ)
                       Plaintiffs,

v.

VAIL RESORTS, INC., and THE VAIL
CORPORATION d/b/a VAIL RESORTS
MANAGEMENT COMPANY,

                       Defendants.

                               ENTRY OF APPEARANCE

       Daniel C. Hedlund of the law firm Gustafson Gluek PLLC, 120 South Sixth Street,

Suite 2600, Minneapolis, Minnesota, 55402, hereby certifies that he is a member in good

standing of the bar of this Court, and enters his appearance as counsel of record for

Plaintiff Timothy DiPirro.


Dated: June 16, 2020                          Respectfully Submitted,

                                              GUSTAFSON GLUEK PLLC

                                              By: /s/ Daniel C. Hedlund
                                                  Daniel C. Hedlund (MN #258337)
                                                  120 South Sixth Street, Suite 2600
                                                  Minneapolis, Minnesota 55402
                                                  Telephone: (612) 333-8844
                                                  Facsimile: (612) 339-6622
                                                  E-mail: dhedlund@gustafsongluek.com

                                              Attorney for Plaintiff Timothy DiPirro
Case 1:20-cv-01121-RBJ Document 30 Filed 06/16/20 USDC Colorado Page 2 of 2




                              CERTIFICATE OF SERVICE

       I hereby certify that on June 16, 2020, I electronically filed the forgoing ENTRY

OF APPEARANCE with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to all of counsel of record.


                                            /s/ Daniel C. Hedlund
